 
Exhibit 10.1.6
 


FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT AND
AMENDMENT TO GUARANTY
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT
AND AMENDMENT TO GUARANTY (this "Amendment") is made as of November 18, 2016,
but effective as of November 1, 2016 (the "Effective Date"), by and among (i)
HCP AUR1 California A Pack, LLC, a Delaware limited liability company, HCP EMOH,
LLC, a Delaware limited liability company, HCP Hazel Creek, LLC, a Delaware
limited liability company, HCP MA2 California, LP, a Delaware limited
partnership, HCP MA2 Massachusetts, LP, a Delaware limited partnership, HCP MA2
Ohio, LP, a Delaware limited partnership, HCP MA2 Oklahoma, LP, a Delaware
limited partnership, HCP MA3 California, LP, a Delaware limited partnership, HCP
MA3 South Carolina, LP, a Delaware limited partnership, HCP MA3 Washington LP, a
Delaware limited partnership, HCP Partners, LP, a Delaware limited partnership,
HCP Senior Housing Properties Trust, a Delaware statutory trust, HCP SH ELP1
Properties, LLC, a Delaware limited liability company, HCP SH ELP2 Properties,
LLC, a Delaware limited liability company, HCP SH ELP3 Properties, LLC, a
Delaware limited liability company, HCP SH Lassen House, LLC, a Delaware limited
liability company, HCP SH Mountain Laurel, LLC, a Delaware limited liability
company, HCP SH Mountain View, LLC, a Delaware limited liability company, HCP SH
River Valley Landing, LLC, a Delaware limited liability company, HCP SH Sellwood
Landing, LLC, a Delaware limited liability company, HCP ST1 Colorado, LP, a
Delaware limited partnership, HCP, Inc., a Maryland corporation, HCPI Trust, a
Maryland real estate investment trust, Westminster HCP, LLC, a Delaware limited
liability company, HCP Springtree, LLC, a Delaware limited liability company,
HCP Ocoee, LLC, a Delaware limited liability company, HCP Port Orange, LLC, a
Delaware limited liability company, HCP Beckett Lake, LLC, a Delaware limited
liability company, HCP St. Augustine, LLC, a Delaware limited liability company,
HCP Carrollwood, LLC, a Delaware limited liability company, HCP Oviedo, LLC, a
Delaware limited liability company, HCP Wekiwa Springs, LLC, a Delaware limited
liability company, HCP Oak Park, LLC, a Delaware limited liability company, HCP
Cy-Fair, LLC, a Delaware limited liability company, HCP Friendswood, LLC, a
Delaware limited liability company, HCP Irving, LLC, a Delaware limited
liability company, and HCP Emfin Properties, LLC, a Delaware limited liability
company (collectively, as their interests may appear, "Lessor"), (ii) Emeritus
Corporation, a Washington corporation, Summerville at Hazel Creek, LLC, a
Delaware limited liability company, Summerville at Prince William, Inc., a
Delaware corporation, LH Assisted Living, LLC, a Delaware limited liability
company, Summerville at Hillsborough, L.L.C., a New Jersey limited liability
company, Summerville at Ocoee, Inc., a Delaware corporation, Summerville at Port
Orange, Inc., a Delaware corporation, Summerville at Stafford, L.L.C., a New
Jersey limited liability company, Summerville at Voorhees, L.L.C., a New Jersey
limited liability company, Summerville at Westminster, Inc., a Maryland
corporation, Summerville at Cy-Fair Associates, L.P., a Delaware limited
partnership, Summerville at Friendswood Associates, L.P., a Delaware limited
partnership, Summerville at St. Augustine, LLC, a Delaware limited liability
company, Summerville at Irving Associates, L.P., a Delaware limited partnership,
Summerville at Chestnut Hill, LLC, a Delaware limited liability company,
Summerville 9, LLC, a Delaware limited liability company, Summerville at
Carrollwood, LLC, a Delaware limited liability company, Summerville at Fox Run,
LLC, a Delaware limited liability company, Summerville at Wekiwa Springs, LLC, a
Delaware limited liability company, Summerville at Oak Park LLC, a Delaware
limited liability company, The Estates of Oak Ridge

--------------------------------------------------------------------------------



LLC, a Delaware limited liability company, and Summerville at Oviedo LLC, a
Delaware limited liability company (collectively, jointly and severally,
"Lessee"), and (iii) Brookdale Senior Living Inc., a Delaware corporation
("Guarantor"), with respect to the following:
RECITALS
A.          Lessor, as "Lessor", and Lessee, as "Lessee", are parties to that
certain Amended and Restated Master Lease and Security Agreement dated as of
August 29, 2014 (the "Original Lease"), as amended by that certain First
Amendment to Amended and Restated Master Lease and Security Agreement and Option
Exercise Notice dated as of December 29, 2014 (the "First Amendment"), that
certain Second Amendment to Amended and Restated Master Lease and Security
Agreement dated as of January 1, 2015 (the "Second Amendment"), that certain
Third Amendment to Amended and Restated Master Lease and Security Agreement
dated as of May 1, 2015 (the "Third Amendment") and that certain Fourth
Amendment to Amended and Restated Master Lease and Security Agreement and
Amendment to Guaranty dated as of November 18, 2016 (the "Fourth Amendment"; the
Original Lease, as amended by the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment, the "Lease").  All capitalized terms
used and not defined in this Amendment shall have the meanings assigned to them
in the Lease.
B.          The Lease currently covers one hundred thirty-six (136) separate
independent living, assisted living, memory care and/or skilled nursing care
Facilities, as more particularly described therein.  Each of the seventy-nine
(79) Facilities set forth on Schedule A-1 attached hereto shall sometimes be
referred to herein as a "Remaining Facility", each Person comprising Lessee that
operates a Remaining Facility pursuant to the Lease shall sometimes be referred
to herein as a "Remaining Facility Operator", and each Person comprising Lessor
that owns the Leased Property of a Remaining Facility shall sometimes be
referred to herein as a "Remaining Facility Owner".  Each of the fifty-seven
(57) Facilities set forth on Schedule A-2 attached hereto, together with any
personal property or any other assets relating to such Facility, shall sometimes
be referred to herein as a "Removed Facility", each Person comprising Lessee
that operates a Removed Facility pursuant to the Lease shall sometimes be
referred to herein as a "Removed Facility Operator", and each Person comprising
Lessor that owns the Leased Property of a Removed Facility shall sometimes be
referred to herein as a "Removed Facility Owner".
C.          Pursuant to the terms of that certain Guaranty of Obligations dated
as of August 29, 2014, made and subsequently reaffirmed by Guarantor in favor of
Lessor (and certain Affiliates thereof that were previously included in the
definition of "Lessor") and amended by the Fourth Amendment and the Fifth
Amendment (as so reaffirmed and amended, the "Guaranty"), Guarantor has
guaranteed the obligations of Lessee under the Lease, as more particularly
described therein.
D.          The Removed Facility Owners intend to sell their respective
interests in the Leased Property of the Removed Facilities.  In connection with
such sale, Lessor has exercised its right pursuant to Section 31.2 of the Lease
to require (i) Lessee to execute this Amendment for the purpose of removing the
Leased Property of the Removed Facilities from the Lease and (ii) the Removed
Facility Operators to execute a New Lease with respect to such Leased Property. 
Concurrently with the execution of this Amendment, the Removed Facility Owners
2

--------------------------------------------------------------------------------



and the Removed Facility Operators are entering into a New Lease with respect to
such Leased Property (the "New Lease") and Guarantor is delivering a guaranty of
the New Lease (the "New Lease Guaranty").
E.          Lessor, Lessee and Guarantor desire to modify the Lease and the
Guaranty (collectively, the "Lease Documents") in order to effectuate and
reflect the removal of the Leased Property of the Removed Facilities from the
Lease Documents, all as more particularly set forth herein.
AGREEMENT
IN CONSIDERATION OF the foregoing recitals, the mutual promises contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1.          Modification of Lease Documents with Respect to Removed Facilities. 
Subject to all of the terms and conditions of this Amendment, each of the Lease
Documents and the respective obligations of Lessor, Lessee and Guarantor
thereunder shall be modified to remove the Removed Facilities (together with,
but not limited to, any non-competition or non-solicitation covenants that would
otherwise survive the termination, expiration or other modification of the Lease
Documents and any rent associated with such Removed Facilities), at 11:59:59
p.m. (Los Angeles time) (the "Modification Time") on the day prior to the
Effective Date (which is also referred to herein as the "Modification Date"). 
Except as set forth in this Amendment, neither Lessor, on the one hand, nor
Lessee or Guarantor, on the other hand, shall, with respect to the Removed
Facilities, have any further obligations to the other pursuant to the Lease
Documents, or any of them, subsequent to the Modification Date and Modification
Time.
2.          Reservations of Obligations.  Notwithstanding the modification of
the Lease Documents with respect to the Removed Facilities as provided in
Section 1 above, the following obligations of Lessor, Lessee and Guarantor shall
be reserved and continue subsequent to the Modification Date and Modification
Time with respect to the Removed Facilities:
(a)          Each of Lessee and Guarantor, jointly and severally, shall remain
responsible for all liabilities, obligations, losses, damages, injunctions,
suits, actions, fines, penalties, claims, demands, costs and expenses of every
kind or nature, including reasonable attorneys' fees and court costs, incurred
by Lessor and arising from or out of any matters for which Lessee is obligated
to indemnify, defend and/or hold harmless Lessor, and the right to such
indemnity survives the modification of the Lease Documents, under the terms of
the Lease Documents and which have occurred or arose out of any events,
circumstances or other matters on or before the Modification Date.
(b)          Lessor shall remain responsible for all liabilities, obligations,
losses, damages, injunctions, suits, actions, fines, penalties, claims, demands,
costs and expenses of every kind or nature, including reasonable attorneys' fees
and court costs, incurred by Lessee and arising from or out of any matters for
which Lessor is obligated to indemnify, defend and/or hold harmless Lessee under
the Lease and which have occurred or arose out of any events, circumstances or
other matters on or before the Modification Date.
3

--------------------------------------------------------------------------------



(c)          Each of Lessee and Guarantor, jointly and severally, shall remain
liable for the cost of all Additional Charges pursuant to Sections 3.2, 16.2,
37.5 and 42.1 of the Lease (including all taxes and assessments, utilities
charges, insurance premiums and other expenses incurred in connection with the
operation, maintenance and use of the Leased Property of each Facility) in each
case to the extent incurred or accrued through and including the Modification
Date until full payment thereof.
(d)          Each of Lessee and Guarantor, jointly and severally, shall remain
responsible for and shall pay any personal property taxes assessed against the
Leased Property of any Facility or any personal property (including any Lessee's
Personal Property) therein or thereon with a lien date on or prior to the
Modification Date, irrespective of the date of the billing therefor, and shall,
indemnify, defend and hold harmless Lessor with respect to any claims for such
taxes or resulting from non-payment thereof.
(e)          Without limiting the generality or specific nature of the
foregoing, each of Lessee and Guarantor, jointly and severally, shall remain
responsible for and shall pay all other amounts, liabilities and obligations
arising prior to or on the Modification Date in connection with the Leased
Property of each Removed Facility (other than those expressly stated in the
Lease Documents not to be an obligation of Lessee), including every fine,
penalty, interest and cost which may be added for non-payment or late payment of
the obligations of Lessee.
3.          Retention of Possession; Condition of Property.
(a)          After the Modification Date, the Removed Facility Operators shall
retain possession of each Removed Facility under and pursuant to the terms of
the New Lease, and the Remaining Facility Operators shall retain possession of
the Remaining Facilities under and pursuant to the terms of the Lease.
(b)          Subject to the provisions of Section 2(e) above and without
limiting the Removed Facility Operators' obligations under the New Lease, (i)
Lessee shall have no obligation under the Lease to make any repairs or
alterations to any of the Removed Facilities, and (ii) Lessor hereby waives any
and all claims and other rights against Lessee under the Lease that relate to
the physical condition of each Removed Facility, including any rights or claims
under the Lease related to any obligation of Lessee to maintain or surrender
such Removed Facility in a certain condition and any obligation of Lessee under
the Lease to cause such Removed Facility to be maintained or surrendered in
compliance with Legal Requirements.
(c)          Without limiting the Removed Facility Operators' rights under the
New Lease, (i) Lessee hereby waives any claim under the Lease to each Removed
Facility, irrespective of the party that originally paid for acquisition,
construction or installation thereof, and (ii) without limiting the foregoing,
it is expressly understood and agreed that Lessor shall not be obligated under
the Lease to reimburse Lessee for any replacements, rebuildings, alterations,
additions, substitutions and/or improvements that are part of any Removed
Facility.
(d)          Notwithstanding any contrary provisions of the Lease, Lessor hereby
agrees that, upon the Modification Date, Lessee shall not be required to
surrender or remove its personal property, to fully restore the initial
equipment of any Removed Facility to the
4

--------------------------------------------------------------------------------



approximate types and amounts as required by the terms of the Lease with respect
to such Removed Facility or to restore an adequate supply of inventories
consistent with the full stocking levels to be maintained by Lessee during the
Term of the Lease with respect to such Removed Facility.
(e)          Notwithstanding any contrary provisions of the Lease, Lessee hereby
agrees that, following the Modification Date, Lessor shall not be liable for any
Impositions, utilities charges, insurance premiums or other expenses incurred in
connection with the operation, maintenance or use of the Leased Property of any
Removed Facility and Lessee shall be liable for the same to the full extent
provided in the New Lease.
4.          Certain Modifications Relating to Removal Facilities.  The following
provisions shall apply to the extent they relate to the period from and after
the Modification Time:
(a)          Each of the Persons identified on Schedule B-1 attached hereto is
hereby removed as a Person comprising Lessor (as its interest may appear) under
the Lease (as amended hereby), and the definition of "Lessor" appearing in
Section 2.1 of the Lease is hereby amended to remove each of such Persons
therefrom; provided that each of such Persons shall remain liable to Lessee, and
Lessee and Guarantor shall continue to remain liable (jointly and severally) to
each of such Persons, in each case to the extent provided in Section 2 above (it
being understood that, for purposes of this proviso, "Lessee" shall be defined
without giving effect to the removal described in Section 4(b) below).
(b)          Each of the Persons identified on Schedule B-2 attached hereto is
hereby removed as a Person comprising Lessee (as its interest may appear) under
the Lease (as amended hereby), and the definition of "Lessee" appearing in
Section 2.1 of the Lease is hereby amended to remove each of such Persons
therefrom; provided that Lessor shall remain liable to each of such Persons, and
each of such Persons shall continue to remain liable (jointly and severally with
the other Persons comprising Lessee prior to the Modification Time and with
Guarantor) to Lessor, in each case to the extent provided in Section 2 above (it
being understood that, for purposes of this proviso, "Lessor" shall be defined
without giving effect to the removal described in Section 4(a) above).
(c)          Exhibits A-1, A-2 and A-3 of the Lease are hereby replaced in their
entirety by Exhibits A-1, A-2 and A-3 attached hereto, respectively.
(d)          Sections 47.3 (Colorado State Law Provisions), 47.8 (Minnesota
State Law Provisions) and 47.10 (Montana State Law Provisions) of the Lease are
hereby deleted in their entirety.  All references in Schedule 1 (State-Specific
Impositions) of the Lease to the States of Colorado, Minnesota, Missouri,
Montana and Utah shall be deemed to be deleted.  All references in Schedules
7.1.4 (List of Competing Communities) and 36.4 (Superior Leases) to any Removed
Facilities shall be deemed to be deleted.
5.          Certain Modifications Relating to Capital Projects.
(a)          The Planned Capital Refurbishment Project Lessor Funding Amount
shall be $19,174,566.00.
5

--------------------------------------------------------------------------------



(b)          For purposes of calculating the Annual Minimum Capital Project
Amount for the Lease Year in which the Modification Date occurs, the number of
units attributable to each Removed Facility shall be deemed to equal the product
of (i) the number of units in such Removed Facility and (ii) a fraction whose
numerator is the number of calendar days in such Lease Year through and
including the Modification Date and whose denominator is three hundred
sixty-five (365).
6.          Recorded and Filed Documents.
(a)          Lessor and Lessee shall promptly execute and acknowledge in form
acceptable for recording in the local land records in which the Leased Property
of each Facility is located, and otherwise in form and substance reasonably
satisfactory to Lessor, a written instrument evidencing the modification of the
Lease as, and if, necessary to remove as a matter of record the Removed
Facilities from the Lease (or any previously recorded memoranda thereof). 
Lessor shall have the right to cause each such instrument to be recorded in the
appropriate local land records.
(b)          Lessee hereby authorizes Lessor to file such financing statement
amendments and other documents as may be necessary or desirable to perfect or
continue the perfection of Lessor's security interest in the Collateral with
respect to the Remaining Facilities.
7.          Lessor Representations.  Lessor represents and warrants to Lessee
that, to Lessor's Knowledge, Lessee is not in default in its payment obligations
under the Lease or in the performance of any other obligations of Lessee under
the Lease.  Lessee acknowledges that it has recently advised Lessor of an
investigation at the Facility known as Brookdale Eugene Alpine, and Lessor makes
no representation as to whether any matters relating to such investigation
constitute a default by Lessee under the Lease.  As used herein, "Lessor's
Knowledge" means the current, actual, conscious knowledge of Kendall Young
(Executive Vice President), Kai Hsiao (Executive Vice President) or Matthew
Harrison (Vice President).  None of such individuals shall bear personal
responsibility for any breach of such representation.

8.
Miscellaneous.

(a)          Ratification and Confirmation of Lease.  As amended by this
Amendment, the terms and provisions of the Lease are hereby ratified and
confirmed in all respects.
(b)          No Bulk Transfer.  Neither anything contained herein nor the
transaction provided for herein shall be deemed or construed to constitute a
"bulk sale" or an assumption by Lessor of any obligations of Lessee.  The
transactions provided for herein are and shall be construed solely as the
modification of the Lease Documents.
(c)          Further Assurances.  The parties hereto agree to execute and
deliver to the other parties hereto any agreement, document or instrument deemed
reasonably necessary or desirable to give effect to the transactions described
in this Amendment and the Cooperation Agreement.
(d)          Entire Agreement.  There are no agreements, understandings,
commitments, representations or warranties with respect to the subject matter
hereof except as
6

--------------------------------------------------------------------------------



expressly set forth in this Amendment, the New Lease and the New Lease
Guaranty.  This Amendment, together with the New Lease and the New Lease
Guaranty, supersedes all prior oral or written negotiations, understandings and
agreements with respect to the subject matter hereof.
(e)          Interpretation.  All references herein to Sections, Exhibits and
Schedules shall be deemed to be references to Sections, Exhibits and Schedules
of this Amendment unless the context shall otherwise require.  All Exhibits and
Schedules attached hereto shall be deemed incorporated herein as if set forth in
full herein.  The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation."  The term "or" is not
exclusive.  The word "extent" in the phrase "to the extent" shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply "if."  All accounting terms not defined in this Amendment shall have the
meanings determined by GAAP as in effect from time to time.  The words "hereof,"
"herein" and "hereunder" and words of similar import when used in this Amendment
shall refer to this Amendment as a whole and not to any particular provision of
this Amendment.  Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.
(f)          Captions; Pronouns.  Any titles or captions contained in this
Amendment are for convenience only and shall not be deemed part of the text of
this Amendment.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as appropriate.
(g)          Counterparts; Facsimile or Electronic Transmission.  This Amendment
may be executed in any number of multiple counterparts, each of which shall be
deemed to be an original and all of which shall constitute one agreement,
binding on all parties hereto.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or electronic transmission
(including via emailed PDF files) shall be effective as delivery of a manually
executed counterpart of this Amendment.
(h)          Governing Law. IN ALL RESPECTS, THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF DELAWARE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE MODIFICATION OF THE LEASEHOLD ESTATE WITH RESPECT TO THE
LEASED PROPERTY OF EACH REMOVED FACILITY SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE LEASED
PROPERTY OF SUCH FACILITY IS LOCATED.
(i)          Submission to Jurisdiction. Lessor and Lessee irrevocably submit to
the exclusive jurisdiction of the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court of the State of Delaware
or, in the case of claims to which the federal courts have jurisdiction, the
United States District Court for the District of Delaware) for
7

--------------------------------------------------------------------------------



the purposes of any suit, action or other proceeding arising out of this
Amendment or any transaction contemplated hereby.  Lessor and Lessee further
agree that service of any process, summons, notice or document by U.S.
registered mail to such Party's respective address set forth above shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence.  Lessor and Lessee irrevocably and
unconditionally waive trial by jury and irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Amendment or the transactions contemplated hereby in Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware or, in the case of claims to which the
federal courts have jurisdiction, the United States District Court for the
District of Delaware), and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
(j)          Remedies; Specific Performance.  Each of the parties hereto
acknowledges that it has negotiated for the specific considerations to be
received by it hereunder and that damages would be an inadequate remedy for the
breach of this Amendment by another party hereto.  Accordingly, in addition to
and without in any way limiting any other remedy available to a non-breaching
party at law or in equity, each party hereto shall be entitled to enforce the
terms of this Amendment by an action either for specific performance or for
injunctive relief, or both, to prevent the breach or continued breach of this
Amendment.
(k)          Attorneys' Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Amendment or to resolve any dispute under
this Amendment, the losing party shall pay the attorneys' fees, costs and
necessary disbursements of the prevailing party in addition to any other relief
to which such prevailing party may be entitled.
(l)          Reaffirmation of Lease.  The Remaining Facility Owners and the
Remaining Facility Operators hereby acknowledge, agree and reaffirm that the
Lease, as hereby amended, (i) is and the parties intend the same for all
purposes with respect to the Remaining Facilities to be treated as a single,
integrated and indivisible agreement and economic unit and (ii) is intended by
the parties to be and for all purposes shall be treated as an operating lease
and not as a synthetic lease, financing lease or loan, and that the Remaining
Facility Owners shall be entitled to all the benefits of ownership of the Leased
Property, including depreciation for all federal, state and local tax purposes.
(m)          No Third Party Beneficiaries; Successors and Assigns.  This
Amendment shall not confer any rights or remedies upon any Person other than the
parties hereto and their respective successors and assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  No party, however, may assign either this
Amendment or any of its rights, interests or obligations hereunder without the
prior written approval of the other parties.
(n)          Amendments.  No amendment of any provision of this Amendment shall
be valid unless, as a condition to the effectiveness of such change, the same
shall be in writing and signed by the party against whom the amendment is sought
to be enforced.  No waiver by
8

--------------------------------------------------------------------------------



any party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
(o)          Severability.  In the event that any provision of this Amendment as
applied to any party or to any circumstance, shall be adjudged by a court to be
void, unenforceable or inoperative as a matter of law, then the same shall in no
way affect any other provision in this Amendment, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of the Amendment as a whole.
(p)          Full Review and Advice of Counsel.  All the parties hereto and
their attorneys have had full opportunity to review and participate in the
drafting of the final form of this Amendment.  Accordingly, this Amendment shall
be construed without regard to any presumption or other rule of construction
against the party causing the Amendment to be drafted.
(q)          Time of the Essence.  Time is of the essence of each and every
provision of this Amendment.
(r)          Cooperation Agreement Prevails. In the case of a conflict between
the terms of this Amendment and the terms of the Cooperation Agreement, the
terms of the Cooperation Agreement shall, to the extent of any conflict,
prevail.


[Signature Pages Follow]


9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
attested by their respective officers thereunto duly authorized.


LESSEE:


Witness:
  /s/ Edward D. Hillard
 
EMERITUS CORPORATION,
       
a Washington corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT HAZEL CREEK
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT PRINCE
       
WILLIAM, INC., a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
LH ASSISTED LIVING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT HILLSBOROUGH,
       
L.L.C., a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT OCOEE, INC.,
       
a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT PORT ORANGE,
       
INC., a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT STAFFORD, L.L.C.,
       
a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT VOORHEES, L.L.C.,
       
a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT WESTMINSTER,
       
INC., a Maryland corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT CY-FAIR
       
ASSOCIATES, L.P., a Delaware limited
partnership
 
       
By:
SUMMERVILLE AT CY-FAIR, LLC
         
a Delaware limited liability company,
         
its General Partner
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT FRIENDSWOOD
       
ASSOCIATES, L.P., a Delaware limited
partnership
 
       
By:
SUMMERVILLE AT FRIENDSWOOD,
         
LLC, a Delaware limited liability
         
company, its General Partner
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT ST. AUGUSTINE,
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT IRVING
       
ASSOCIATES LP, a Delaware limited
Partnership
 
       
By:
SUMMERVILLE AT IRVING, LLC,
         
a Delaware limited liability company,
         
its General Partner
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT CHESTNUT HILL,
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE 9 LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT CARROLLWOOD,
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT FOX RUN, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT WEKIWA SPRINGS
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT OAK PARK LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
THE ESTATES OF OAK RIDGE LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT OVIEDO LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 







GUARANTOR:


Witness:
  /s/ Edward D. Hillard
 
BROOKDALE SENIOR LIVING INC.,
       
a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 




--------------------------------------------------------------------------------

LESSOR:


Witness:
  /s/ Darrin Smith
 
HCP AUR1 CALIFORNIA A PACK,
       
LLC, a Delaware limited liability company
 
       
By:
HCP Partners, LP, a Delaware limited
         
partnership, its member
                   
By:
HCP MOB, Inc., a Delaware
         
corporation, its general partner
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP EMOH, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP HAZEL CREEK, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP MA2 CALIFORNIA, LP,
       
a Delaware limited partnership
                 
HCP MA2 MASSACHUSETTS, LP,
       
a Delaware limited partnership
                 
HCP MA2 OHIO, LP, a Delaware limited
       
partnership
                 
HCP MA2 OKLAHOMA, LP,
       
a Delaware limited partnership
                 
By: HCP MA2 GP Holding, LLC,
       
a Delaware limited liability company,
       
their general partner
 
           
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP MA3 CALIFORNIA, LP,
       
a Delaware limited partnership
                 
HCP MA3 SOUTH CAROLINA, LP,
       
a Delaware limited partnership
                 
HCP MA3 WASHINGTON, LP,
       
a Delaware limited partnership
                 
By: HCP MA3 A Pack GP, LLC,
       
a Delaware limited liability company,
       
their general partner
 
           
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP PARTNERS, LP, a Delaware limited
       
partnership
                   
By: HCP MOB, Inc., a Delaware
       
corporation, its general partner
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SENIOR HOUSING PROPERTIES
       
TRUST, a Delaware statutory trust
                   
By: HCP Senior Housing Properties, LLC, a
       
Delaware limited liability company, its
       
managing trustee
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH ELP1 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH ELP2 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP SH ELP3 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH LASSEN HOUSE, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH MOUNTAIN LAUREL, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH MOUNTAIN VIEW, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP SH RIVER VALLEY LANDING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH SELLWOOD LANDING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP ST1 COLORADO, LP,
       
a Delaware limited partnership
                   
By: HCP ST1 Colorado GP, LLC,
       
Delaware limited liability company,
       
its general partner
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP, INC.,
       
a Maryland corporation
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCPI TRUST,
       
a Maryland real estate investment trust
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
WESTMINSTER HCP, LLC,
       
a Delaware limited liability company
 
             
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SPRINGTREE, LLC,
       
HCP OCOEE, LLC,
       
HCP PORT ORANGE, LLC,
       
HCP BECKETT LAKE, LLC,
       
HCP ST. AUGUSTINE, LLC,
       
HCP CARROLLWOOD, LLC,
       
HCP OVIEDO, LLC,
       
HCP WEKIWA SPRINGS, LLC,
       
HCP OAK PARK, LLC,
       
HCP CY-FAIR, LLC,
       
HCP FRIENDSWOOD, LLC,
       
HCP IRVING, LLC and
       
HCP EMFIN PROPERTIES, LLC,
       
each a Delaware limited liability company
           
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 

--------------------------------------------------------------------------------

 
REAFFIRMATION AND CONSENT OF GUARANTOR
Guarantor hereby (i) reaffirms all of its obligations under the Guaranty, (ii)
consents to the foregoing Amendment and (iii) agrees that its obligations under
the Guaranty shall extend to Lessee's duties, covenants and obligations pursuant
to the Lease, as hereby amended.


Signed, sealed and delivered in the presence of:
 
/s/ Edward D. Hillard                               
Name:
 
/s/ Carla Lockridge                                 
Name:
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation
By: /s/ H. Todd Kaestner                           
       Name: H. Todd Kaestner
       Title:   Executive Vice President




--------------------------------------------------------------------------------

Schedule A-1
Remaining Facilities

 
Facility Name
Facility Street Address
City
State
Zip
1.           
Brookdale Fountaingrove
300 Fountaingrove Pkwy
Santa Rosa
CA
95403
2.           
Brookdale Newnan
355 Milliard Farmer Industrial Blvd
Newnan
GA
30263
3.           
Brookdale Lawrenceville
1000 River Centre Pl
Lawrenceville
GA
30043
4.           
Brookdale S Lee Buford
4355 S Lee St
Buford
GA
30518
5.           
Brookdale Lee Buford Cottages
4355 S Lee St
Buford
GA
30518
6.           
Brookdale Murray
905 Glendale Rd
Murray
KY
42071
7.           
Brookdale Marlton Crossing
1979 Rte 70 E
Cherry Hill
NJ
08003
8.           
Brookdale Stayton
2201 3rd Ave
Stayton
OR
97383
9.           
Brookdale Stayton Cottages
2201 3rd Ave
Stayton
OR
97383
10.           
Brookdale Grayson View
29 Grayson View Ct
Selinsgrove
PA
17870
11.           
Brookdale Franklin
910 Murfreesboro Rd
Franklin
TN
37064
12.           
Brookdale Torbett
221 Torbett St
Richland
WA
99354
13.           
Brookdale Montclair Poulsbo
1250 NE Lincoln Rd
Poulsbo
WA
98370
14.           
Brookdale Westminster
45 Washington Road
Westminster
MD
21157
15.           
Brookdale Sunrise
4201 Springtree Dr
Sunrise
FL
33351
16.           
Brookdale Stafford
1275 Route 72 West
Manahawkin
NJ
08050
17.           
Brookdale Friendswood
1310 Friendswood Drive South
Friendswood
TX
77546
18.           
Brookdale Lexington
190 McSwain Dr
West Columbia
SC
29169
19.           
Brookdale Moses Lake
8425 Aspi Blvd NE
Moses Lake
WA
98837
20.           
Brookdale Palm Springs
1780 E Baristo Rd
Palm Springs
CA
92262
21.           
Brookdale Park Place Tigard
8445 SW Hemlock
Portland
OR
97223
22.           
Brookdale Rio Rancho
1000 Riverview Dr Se
Rio Rancho
NM
87124
23.           
Brookdale Yreka
351 Bruce St
Yreka
CA
96097
24.           
Brookdale Mtn Laurel Hebron
1177 Hebron Ave
Glastonbury
CT
06033
25.           
Brookdale Hartwell
45 Walnut St
Hartwell
GA
30643
26.           
Brookdale Canton
125 Riverstone Terrace
Canton
GA
30114
27.           
Brookdale Orland Park
16051 S La Grange Rd
Orland Park
IL
60467
28.           
Brookdale Oxford
100 Azalea Dr
Oxford
MS
38655
29.           
Brookdale Churchill
140 Carriage Club Dr
Mooresville
NC
28117
30.           
Brookdale Sellwood
8517 SE 17th Ave
Portland
OR
97202
31.           
Brookdale River Vly Tualatin
19200 SW 65th Ave
Tualatin
OR
97062
32.           
Brookdale Rock Springs
640 Rock Springs Rd
Kingsport
TN
37664
33.           
Brookdale Eden Estates
1997 Forest Ridge Dr
Bedford
TX
76021
34.           
Brookdale Maplewood
1000 Maplewood Dr
Bridgeport
WV
26330
35.           
Brookdale Fisher's Landing
17171 Southeast 22nd Dr
Vancouver
WA
98683

 
 

--------------------------------------------------------------------------------

 
 
 
36.           
Brookdale Brentmoor Minot
3515 10th St SW
Minot
ND
58701
37.           
Brookdale Rose Vly Cottages
33800 SW Fredrick St
Scappoose
OR
97056
38.           
Brookdale Rose Vly Scappoose
33800 SE Frederick St
Scappoose
OR
97056
39.           
Hillside Campus
300 NW Hillside Parkway
McMinnville
OR
97128 
40.           
Brookdale Sugarland Ridge
1551 Sugarland Dr
Sheridan
WY
82801
41.           
Brookdale Yorktowne
1675 Dunlawton Avenue
Port Orange
FL
32127
42.           
Brookdale St Augustine
150 Mariner Health Way
St. Augustine
FL
32086
43.           
Brookdale Voorhees
1301 Laurel Oak Road
Voorhees
NJ
08043
44.           
Brookdale Chestnut Lane
1219 NE 6th St
Gresham
OR
97030
45.           
Brookdale Cheyenne
6031 Cheyenne Ave
Las Vegas
NV
89108
46.           
Brookdale Clearlake
14789 Burns Valley Rd
Clearlake
CA
95422
47.           
Brookdale Country Club - AL
2725 N Pennsylvania Ave
Roswell
NM
88201
48.           
Brookdale Florence
1938 Mountain Laurel Ct
Florence
SC
29505
49.           
Brookdale Fortuna
2401 Redwood Way
Fortuna
CA
95540
50.           
Brookdale Fortuna IL
2401 Redwood Way
Fortuna
CA
95540
51.           
Emeritus Park Avenue Estates
1811 Ridgeway Dr
Lexington
NE
68850
52.           
Brookdale Northridge
17650 Devonshire St
Northridge
CA
91325
53.           
Brookdale Plymouth Beach
97 Warren Ave
Plymouth
MA
02360
54.           
Brookdale Statesman Club
10401 Vineyard Blvd
Oklahoma City
OK
73120
55.           
Brookdale Roseburg
3400 NW Edenbower
Roseburg
OR
97470
56.           
Brookdale Redmond
1942 SW Canyon Dr
Redmond
OR
97756
57.           
Brookdale Newberg
3802 Hayes Street
Newberg
OR
97132
58.           
Brookdale Oswego Springs
11552 Lesser Rd
Portland
OR
97219
59.           
Brookdale Northshore
401 Northshore Blvd
Portland
TX
78374
60.           
Brookdale Lake Ridge
3940 Prince William Parkway
Woodbridge
VA
22192
61.           
Brookdale Chesterley AL
1100 N 35th Ave
Yakima
WA
98902
62.           
Brookdale Chesterley MC
1100 N 35th Ave
Yakima
WA
98902
63.           
Brookdale Kenmore
7221 NE 182nd St
Kenmore
WA
98028
64.           
Brookdale Stonebridge
7900 NE Vancouver Mall Dr.
Vancouver
WA
98662
65.           
Brookdale Willows Sherman
3410 Post Oak Crossing
Sherman
TX
75092
66.           
Brookdale Medi Park W
7404 Wallace Blvd
Amarillo
TX
79106
67.           
Brookdale Sterling
46555 Harry Byrd Hwy
Sterling
VA
20164
68.           
Brookdale Bellevue
15241 NE 20th St
Bellevue
WA
98007
69.           
Brookdale College Place
550 E Whitman
College Place
WA
99324
70.           
Brookdale Marietta
150 Browns Road
Marietta
OH
45750
71.           
Brookdale Cy-Fair
11500 Fallbrook Drive
Houston
TX
77065
72.           
Brookdale Hillsborough
600 Auten Road
Hillsborough
NJ
08844
73.           
Brookdale Litchfield Hills
376 Goshen Road
Torrington
CT
06790
74.           
Brookdale Wekiwa Springs
203 South Wekiwa Springs Road
Apopka
FL
32703

 
 

--------------------------------------------------------------------------------

 
75.           
Brookdale Cordova
1535 Appling Care Ln
Cordova
TN
38016
76.           
Brookdale Country Club - IL
2801 North Kentucky Ave
Roswell
NM
88201
77.           
Brookdale Englewood Heights
3710 Kern Rd
Yakima
WA
98902
78.           
Brookdale Madison N
1601 Wheeler Rd
Madison
WI
53704
79.           
Brookdale S Hill
3708 East 57th Ave
Spokane
WA
99223

--------------------------------------------------------------------------------

Schedule A-2
Removed Facilities

 
Facility Name
Facility Street Address
City
State
Zip
1.           
Brookdale Yorba Linda
17803 Imperial Highway
Yorba Linda
CA
92886
2.           
Brookdale San Dimas
1740 San Dimas Avenue
San Dimas
CA
91773
3.           
Brookdale Orangevale
6125 Hazel Avenue
Orangevale
CA
95662
4.           
Brookdale Red Bluff
705 Luther Road
Red Bluff
CA
96080
5.           
Brookdale Roslyn
2500 South Roslyn Street
Denver
CO
80231
6.           
Brookdale Green Mountain
12791 West Alameda Parkway
Lakewood
CO
80228
7.           
Brookdale Sunrise Creek
1968 Sunrise Drive
Montrose
CO
81401
8.           
Brookdale Highline
1640 South Quebec Way
Denver
CO
80231
9.           
Brookdale Buckingham
1824 Manchester Road
Glastonbury
CT
06033
10.           
Brookdale Beckett Lake
2155 Montclair Road
Clearwater
FL
33763
11.           
Brookdale Carrollwood
13550 S. Village Drive
Tampa
FL
33618
12.           
Brookdale Ocoee
80 North Clarke Road
Ocoee
FL
34761
13.           
Brookdale Northdale
3401 West Bearss Avenue
Tampa
FL
33618
14.           
Brookdale Oviedo
1725 Pine Bark Point
Oviedo
FL
32765
15.           
Brookdale Clermont
650 East Minnehaha Avenue
Clermont
FL
34711
16.           
Brookdale Neese Rd Woodstock
756 Neese Road
Woodstock
GA
30188
17.           
Brookdale Sweetwater Creek
1600 Lee Road
Lithia Springs
GA
30122
18.           
Brookdale Woodstock
1000 Professional Way
Woodstock
GA
30188
19.           
Brookdale Macon
250 Water Tower Court
Macon
GA
31210
20.           
Brookdale Paducah
2121 New Holt Road
Paducah
KY
42001
21.           
Brookdale Champlin
119 East Hayden Lake Road
Champlin
MN
55316
22.           
Brookdale St Peters
363 Jungermann Road
St Peters
MO
63376
23.           
Brookdale Great Falls
1104 Sixth Avenue N
Great Falls
MT
59401
24.           
Brookdale Kearney Northridge
5410 17th Avenue
Kearney
NE
68845
25.           
Brookdale Seward Heartland Park
500 Heartland Park Drive
Seward
NE
68434
26.           
Brookdale McCook
1500 East 11th Street
McCook
NE
69001
27.           
Brookdale Wayne
1500 Vintage Hill Drive
Wayne
NE
68787
28.           
Brookdale Chestnut Hill
5055 Thompson Road
Columbus
OH
43230
29.           
Brookdale Willoughby
35300 Kaiser Court
Willoughby
OH
44094
30.           
Brookdale Fox Run
7800 Dayton Springfield Road
Fairborn
OH
45324
31.           
Brookdale Tulsa Midtown
5211 South Lewis Avenue
Tulsa
OK
74105
32.           
Brookdale Cedar Ridge
10107 S Garnett Road
Broken Arrow
OK
74011
33.           
Brookdale Tahlequah Heritage
1380 N Heritage Lane
Tahlequah
OK
74464
34.           
Brookdale Muskogee
3211 Chandler Road
Muskogee
OK
74403
35.           
Brookdale Briarwood
4865 Main Street
Springfield
OR
97478
36.           
Brookdale Ashland
548 N Main Street
Ashland
OR
97520
37.           
Brookdale Lebanon
181 South 5th Street
Lebanon
OR
97355

--------------------------------------------------------------------------------

 
 
38.           
Brookdale Eagle Point
261 Loto Street
Eagle Point
OR
97524
39.           
Brookdale Eugene Alpine Court
3720 N Clarey Street
Eugene
OR
97402
40.           
Brookdale Alpine Springs
3760 N Clarey Street
Eugene
OR
97402
41.           
Brookdale Monmouth
504 Gwinn Street E
Monmouth
OR
97361
42.           
Brookdale Springfield Woodside
4851 Main Street
Springfield
OR
97478
43.           
Brookdale Monmouth Cottages
504 Gwinn Street E
Monmouth
OR
97361
44.           
Brookdale Greenville
1306 Pelham Road
Greenville
SC
29615
45.           
Brookdale Chandler Place
745 Dilworth Lane
Rock Hill
SC
29732
46.           
Brookdale Hilton Head
15 Main Street
Hilton Head Island
SC
29926
47.           
Brookdale Spring Arbor
1800 India Hook Road
Rock Hill
SC
29732
48.           
Brookdale Hawthorne Park
20 Hawthorne Park Court
Greenville
SC
29615
49.           
Brookdale Hilton Head Village
80 Main Street
Hilton Head Island
SC
29926
50.           
Brookdale Hilton Head Court
48 Main Street
Hilton Head Island
SC
29926
51.           
Brookdale Oak Ridge
734 Emory Valley Road
Oak Ridge
TN
37830
52.           
Brookdale Bellevue TN
8188B Sawyer Brown Road
Nashville
TN
37221
53.           
Brookdale Irving
820 N. Britain Road
Irving
TX
75061
54.           
Brookdale Ellington Field
14101 Bay Pointe Court
Houston
TX
77062
55.           
Brookdale Holiday Lane Estates
6155 Holiday Lane
N Richland Hills
TX
76180
56.           
Brookdale Cedar City
995 S Regency Road
Cedar City
UT
84720
57.           
Brookdale Absaroka
2401 Cougar Avenue
Cody
WY
82414




--------------------------------------------------------------------------------

Schedule B-1
Removed Lessor Entities
HCP AUR1 California A Pack, LLC, a Delaware limited liability company
HCP Hazel Creek, LLC, a Delaware limited liability company
HCP MA2 California, LP, a Delaware limited partnership
HCP MA2 Ohio, LP, a Delaware limited partnership
HCP MA2 Oklahoma, LP, a Delaware limited partnership
HCP MA3 South Carolina, LP, a Delaware limited partnership
HCP SH Lassen House, LLC, a Delaware limited liability company
HCP SH Mountain View, LLC, a Delaware limited liability company
HCP ST1 Colorado, LP, a Delaware limited partnership
HCP Ocoee, LLC, a Delaware limited liability company
HCP Beckett Lake, LLC, a Delaware limited liability company
HCP Carrollwood, LLC, a Delaware limited liability company
HCP Oviedo, LLC, a Delaware limited liability company
HCP Oak Park, LLC, a Delaware limited liability company
HCP Irving, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Schedule B-2
Removed Lessee Entities
Summerville at Hazel Creek, LLC, a Delaware limited liability company
Summerville at Ocoee, Inc., a Delaware corporation
Summerville at Irving Associates, L.P., a Delaware limited partnership
Summerville at Chestnut Hill, LLC, a Delaware limited liability company
Summerville 9, LLC, a Delaware limited liability company
Summerville at Carrollwood, LLC, a Delaware limited liability company
Summerville at Fox Run, LLC, a Delaware limited liability company
Summerville at Oak Park LLC, a Delaware limited liability company
The Estates of Oak Ridge LLC, a Delaware limited liability company
Summerville at Oviedo LLC, a Delaware limited liability company

--------------------------------------------------------------------------------

Exhibit A-1
List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment


(See attached.)



--------------------------------------------------------------------------------



EXHIBIT A-1
(List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)

 
 
                   
Allocated
                     
Initial
           
Total
 
Lease Term
Investment
HCP #
Previous Facility Name
New Facility Name
Address
City
State
Units
Primary Intended Use
Initial*
1st Extension
2nd Extension
(in $ millions)
1167
Santa Rosa, Emeritus at
Brookdale Fountaingrove
300 Fountaingrove Pkwy
Santa Rosa
CA
161
92-unit assisted living care, 24-unit Alzheimer's care, 45-unit skilled nursing
facility, and such other uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2086
Newnan, Emeritus at
Brookdale Newnan
355 Milliard Farmer Industrial Blvd
Newnan
GA
53
32-unit independent living care, 21-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2066
Courtyard Gardens, Emeritus at
Brookdale Lawrenceville
1000 River Centre Pl
Lawrenceville
GA
48
36-unit assisted living care, 12-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2108
Lake Springs, Emeritus at
Brookdale S Lee Buford
4355 S Lee St
Buford
GA
48
32-unit assisted living care, 16-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2109
Lake Springs Cottages, Emeritus at
Brookdale Lee Buford Cottages
4355 S Lee St
Buford
GA
24
24-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2115
Murray, Emeritus at
Brookdale Murray
905 Glendale Rd
Murray
KY
84
84-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
1599
Marlton Crossing, Emeritus at
Brookdale Marlton Crossing
1979 Rte 70 E
Cherry Hill
NJ
109
87-unit assisted living care, 22-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2058
Lakeside
Brookdale Stayton
2201 3rd Ave
Stayton
OR
62
62-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2056
Lakeside Cottages
Brookdale Stayton Cottages
2201 3rd Ave
Stayton
OR
12
12-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2063
Grayson View, Emeritus at
Brookdale Grayson View
29 Grayson View Ct
Selinsgrove
PA
81
2-unit independent living care, 71-unit assisted living care, 8-unit Alzheimer's
care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2060
Legacy Crossing, Emeritus at
Brookdale Franklin
910 Murfreesboro Rd
Franklin
TN
124
124-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2102
Quail Hollow
Brookdale Torbett
221 Torbett St
Richland
WA
36
36-unit Alzheimer's care, and such other uses necessary or incidental to such
use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]

 
 

--------------------------------------------------------------------------------

 
 
 
2096
Montclair Park, Emeritus at
Brookdale Montclair Poulsbo
1250 Ne Lincoln Rd
Poulsbo
WA
103
85-unit assisted living care, 18-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
0281
Westminster, Emeritus at
Brookdale Westminster
45 Washington Road
Westminster
MD
54
44-unit assisted living care, 10-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2194
Springtree, Emeritus at
Brookdale Sunrise
4201 Springtree Dr
Sunrise
FL
180
155-unit assisted living care, 25-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
4 Years
$[***]
0733
Stafford, Emeritus at
Brookdale Stafford
1275 Route 72 West
Manahawkin
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
0506
Friendswood, Emeritus at
Brookdale Friendswood
1310 Friendswood Drive South
Friendswood
TX
112
12-unit independent living care, 70-unit assisted living care, 30-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2067
Lexington Gardens
Brookdale Lexington
190 Mc Swain Dr
West Columbia
SC
72
72-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2141
Moses Lake
Brookdale Moses Lake
8425 Aspi Blvd Ne
Moses Lake
WA
74
4-unit independent living care, 70-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
1168
Palm Springs, Emeritus at
Brookdale Palm Springs
1780 E Baristo Rd
Palm Springs
CA
90
60-unit assisted living care, 30-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
8 Years
$[***]
2151
Park Place, Emeritus at
Brookdale Park Place Tigard
8445 SW Hemlock
Portland
OR
112
112-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2161
Sandia Springs, Emeritus at
Brookdale Rio Rancho
1000 Riverview Dr Se
Rio Rancho
NM
113
12-unit independent living care, 84-unit assisted living care, 17-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
2055
Meadowlark, Emeritus at
Brookdale Yreka
351 Bruce St
Yreka
CA
72
58-unit assisted living care, 14-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2028
10 Years
10 Years and 11 Months
$[***]
 
Total Lease Pool 1 (23 Properties)
 
 
 
 
1,901
 
 
 
 
$[***]
                       
Note: The initial and renewal terms set forth in the exhibits for any facility
shall in no event exceed 80% of the estimated useful life of such facility (as
determined as of the date of the lease)
       



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT A-1.1
Initial Allocated Minimum Rent - Pool 1
             
Initial
2016 Allocated
Subsequent
   
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1167
Brookdale Fountaingrove
$[***]
$[***]
$[***]
2086
Brookdale Newnan
[***]
[***]
[***]
2066
Brookdale Lawrenceville
[***]
[***]
[***]
2108
Brookdale S Lee Buford
[***]
[***]
[***]
2109
Brookdale Lee Buford Cottages
[***]
[***]
[***]
2115
Brookdale Murray
[***]
[***]
[***]
1599
Brookdale Marlton Crossing
[***]
[***]
[***]
2058
Brookdale Stayton
[***]
[***]
[***]
2056
Brookdale Stayton Cottages
[***]
[***]
[***]
2063
Brookdale Grayson View
[***]
[***]
[***]
2060
Brookdale Franklin
[***]
[***]
[***]
2102
Brookdale Torbett
[***]
[***]
[***]
2096
Brookdale Montclair Poulsbo
[***]
[***]
[***]
0281
Brookdale Westminster
[***]
[***]
[***]
2194
Brookdale Sunrise
[***]
[***]
[***]
0733
Brookdale Stafford
[***]
[***]
[***]
0506
Brookdale Friendswood
[***]
[***]
[***]
2067
Brookdale Lexington
[***]
[***]
[***]
2141
Brookdale Moses Lake
[***]
[***]
[***]
1168
Brookdale Palm Springs
[***]
[***]
[***]
2151
Brookdale Park Place Tigard
[***]
[***]
[***]
2161
Brookdale Rio Rancho
[***]
[***]
[***]
2055
Brookdale Yreka
[***]
[***]
[***]
 
Total Lease Pool 1 (23 Properties)
$[***]
$[***]
$[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit A-2
List of Pool 2 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment


(See attached.)



--------------------------------------------------------------------------------



EXHIBIT A-2
(List of Pool 2 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
                     
Allocated
                     
Initial
           
Total
 
Lease Term
Investment
HCP #
Previous Facility Name
New Facility Name
Address
City
State
Units
Primary Intended Use
Initial*
1st Extension
2nd Extension
(in $ millions)
2144
Mountain Laurel, Emeritus at
Brookdale Mtn Laurel Hebron
1177 Hebron Ave
Glastonbury
CT
81
62-unit assisted living care, 19-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2165
Lake Pointe, Emeritus at
Brookdale Hartwell
45 Walnut St
Hartwell
GA
34
21-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
3 Years
$[***]
2053
Riverstone, Emeritus at
Brookdale Canton
125 Riverstone Terrace
Canton
GA
93
65-unit assisted living care, 28-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
1162
Orland Park, Emeritus at
Brookdale Orland Park
16051 S La Grange Rd
Orland Park
IL
104
80-unit assisted living care, 24-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2074
Oxford, Emeritus at
Brookdale Oxford
100 Azalea Dr
Oxford
MS
80
80-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2126
Churchill, Emeritus at
Brookdale Churchill
140 Carriage Club Dr
Mooresville
NC
135
29-unit independent living care, 86-unit assisted living care, 20-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2171
Sellwood, Emeritus at
Brookdale Sellwood
8517 SE 17th Ave
Portland
OR
89
89-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2088
River Valley, Emeritus at
Brookdale River Vly Tualatin
19200 SW 65th Ave
Tualatin
OR
117
104-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2073
Remington House, Emeritus at
Brookdale Rock Springs
640 Rock Springs Rd
Kingsport
TN
50
50-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2075
Eden Estates, Emeritus at
Brookdale Eden Estates
1997 Forest Ridge Dr
Bedford
TX
126
61-unit independent living care, 65-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]

 
 
 

--------------------------------------------------------------------------------

 
 
2117
Maplewood, Emeritus at
Brookdale Maplewood
1000 Maplewood Dr
Bridgeport
WV
127
83-unit independent living care, 44-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2061
Fisher's Landing, Emeritus at
Brookdale Fisher's Landing
17171 Southeast 22nd Dr
Vancouver
WA
75
75-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2127
Brentmoor, Emeritus at
Brookdale Brentmoor Minot
3515 10th St SW
Minot
ND
85
85-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2134
Rose Valley Cottages, Emeritus at
Brookdale Rose Vly Cottages
33800 SW Fredrick St
Scappoose
OR
15
15-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2153
Rose Valley, Emeritus at
Brookdale Rose Vly Scappoose
33800 SE Frederick St
Scappoose
OR
64
64-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2152
Hillside
Hillside Campus
300 Nw Hillside Park Way
Mcminnville
OR
307
202-unit independent living care, 65-unit assisted living care, 20-unit
Alzheimer's care, 20-unit skilled nursing facility, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2148
Sugarland Ridge, Emeritus at
Brookdale Sugarland Ridge
1551 Sugarland Dr
Sheridan
WY
67
12-unit independent living care, 55-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
0732
Port Orange, Emeritus at
Brookdale Yorktowne
1675 Dunlawton Avenue
Port Orange
FL
85
72-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
7 Years
$[***]
0802
St. Augustine, Emeritus at
Brookdale St Augustine
150 Mariner Health Way
St. Augustine
FL
89
72-unit assisted living care, 17-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
7 Years
$[***]
0245
Voorhees, Emeritus at
Brookdale Voorhees
1301 Laurel Oak Road
Voorhees
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2139
Chestnut Lane
Brookdale Chestnut Lane
1219 NE 6th St
Gresham
OR
70
70-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2110
Plaza, Emeritus at The
Brookdale Cheyenne
6031 Cheyenne Ave
Las Vegas
NV
152
34-unit independent living care, 118-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2092
Orchard Park, Emeritus at
Brookdale Clearlake
14789 Burns Valley Rd
Clearlake
CA
41
33-unit assisted living care, 8-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]

 
 

--------------------------------------------------------------------------------

 
 
 
2121
La Villa, Emeritus at
Brookdale Country Club - AL
2725 N Pennsylvania Ave
Roswell
NM
92
12-unit independent living care, 67-unit assisted living care, 13-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2154
Laurel Gardens, Emeritus at
Brookdale Florence
1938 Mountain Laurel Ct
Florence
SC
61
51-unit assisted living care, 10-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2079
Sequoia Springs, Emeritus at
Brookdale Fortuna
2401 Redwood Way
Fortuna
CA
72
62-unit assisted living care, 10-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2054
Sequoia Springs Cottages, Emeritus at
Brookdale Fortuna IL
2401 Redwood Way
Fortuna
CA
20
20-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2029
10 Years
9 Years and 11 Months
$[***]
2169
Park Avenue Estates, Emeritus at
Emeritus Park Avenue Estates
1811 Ridgeway Dr
Lexington
NE
76
23-unit independent living care, 53-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2029
10 Years
7 Years
$[***]
 
Total Lease Pool 2 (28 Properties)
 
 
 
 
2,484
 
 
 
 
$[***]



Note: The initial and renewal terms set forth in the exhibits for any facility
shall in no event exceed 80% of the estimated useful life of such facility (as
determined as of the date of the lease)
       



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------

EXHIBIT A-2.1
Initial Allocated Minimum Rent - Pool 2
             
Initial
2016 Allocated
Subsequent
   
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
2144
Brookdale Mtn Laurel Hebron
$[***]
$[***]
$[***]
2165
Brookdale Hartwell
[***]
[***]
[***]
2053
Brookdale Canton
[***]
[***]
[***]
1162
Brookdale Orland Park
[***]
[***]
[***]
2074
Brookdale Oxford
[***]
[***]
[***]
2126
Brookdale Churchill
[***]
[***]
[***]
2171
Brookdale Sellwood
[***]
[***]
[***]
2088
Brookdale River Vly Tualatin
[***]
[***]
[***]
2073
Brookdale Rock Springs
[***]
[***]
[***]
2075
Brookdale Eden Estates
[***]
[***]
[***]
2117
Brookdale Maplewood
[***]
[***]
[***]
2061
Brookdale Fisher's Landing
[***]
[***]
[***]
2127
Brookdale Brentmoor Minot
[***]
[***]
[***]
2134
Brookdale Rose Vly Cottages
[***]
[***]
[***]
2153
Brookdale Rose Vly Scappoose
[***]
[***]
[***]
2152
Hillside Campus
[***]
[***]
[***]
2148
Brookdale Sugarland Ridge
[***]
[***]
[***]
0732
Brookdale Yorktowne
[***]
[***]
[***]
0802
Brookdale St Augustine
[***]
[***]
[***]
0245
Brookdale Voorhees
[***]
[***]
[***]
2139
Brookdale Chestnut Lane
[***]
[***]
[***]
2110
Brookdale Cheyenne
[***]
[***]
[***]
2092
Brookdale Clearlake
[***]
[***]
[***]
2121
Brookdale Country Club - AL
[***]
[***]
[***]
2154
Brookdale Florence
[***]
[***]
[***]
2079
Brookdale Fortuna
[***]
[***]
[***]
2054
Brookdale Fortuna IL
[***]
[***]
[***]
2169
Emeritus Park Avenue Estates
[***]
[***]
[***]
 
Total Lease Pool 2 (28 Properties)
$[***]
$[***]
$[***]





Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit A-3
List of Pool 3 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment


(See attached.)



--------------------------------------------------------------------------------

EXHIBIT A-3
(List of Pool 3 Facilities, Facility Description and Primary Intended Use, Fixed
and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment)
 
                   
Allocated
                     
Initial
               
Lease Term
Investment
HCP #
Previous Facility Name
New Facility Name
Address
City
State
Units
Primary Intended Use
Initial*
1st Extension
2nd Extension
(in $ millions)
1165
Northridge, Emeritus at
Brookdale Northridge
17650 Devonshire St
Northridge
CA
159
90-unit assisted living care, 24-unit Alzheimer's care, 45-unit skilled nursing
facility, and such other uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
1158
Plymouth Beach, Emeritus at
Brookdale Plymouth Beach
97 Warren Ave
Plymouth
MA
87
58-unit assisted living care, 29-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
2083
Statesman Club, Emeritus at
Brookdale Statesman Club
10401 Vineyard Blvd
Oklahoma City
OK
137
137-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2084
Manor House, Emeritus at
Brookdale Roseburg
3400 NW Edenbower
Roseburg
OR
56
56-unit Alzheimer's care, and such other uses necessary or incidental to such
use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2050
Cougar Springs, Emeritus at
Brookdale Redmond
1942 SW Canyon Dr
Redmond
OR
88
2-unit independent living care, 62-unit assisted living care, 24-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2089
Chehalem Springs, Emeritus at
Brookdale Newberg
3802 Hayes Street
Newberg
OR
107
24-unit independent living care, 83-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2133
Oswego Springs, Emeritus at
Brookdale Oswego Springs
11552 Lesser Rd
Portland
OR
68
68-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2162
Carriage Inn, Emeritus at
Brookdale Northshore
401 Northshore Blvd
Portland
TX
110
110-unit independent living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
0225
Lake Ridge, Emeritus at
Brookdale Lake Ridge
3940 Prince William Parkway
Woodbridge
VA
79
55-unit assisted living care, 24-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2052
Chesterley Meadows
Brookdale Chesterley AL
1100 N 35th Ave
Yakima
WA
70
70-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2078
Chesterley Court
Brookdale Chesterley MC
1100 N 35th Ave
Yakima
WA
14
14-unit Alzheimer's care, and such other uses necessary or incidental to such
use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2160
Spring Estates, Emeritus at
Brookdale Kenmore
7221 NE 182nd St
Kenmore
WA
85
72-unit assisted living care, 13-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2062
Stonebridge
Brookdale Stonebridge
7900 NE Vancouver Mall Dr
Vancouver
WA
60
60-unit Alzheimer's care, and such other uses necessary or incidental to such
use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]

 
 

--------------------------------------------------------------------------------

 
 
2116
Willows at Sherman
Brookdale Willows Sherman
3410 Post Oak Crossing
Sherman
TX
46
37-unit assisted living care, 9-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2107
Canyonview Estates, Emeritus at
Brookdale Medi Park W
7404 Wallace Blvd
Amarillo
TX
132
73-unit independent living care, 59-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2077
Monroe House
Brookdale Sterling
46555 Harry Byrd Hwy
Sterling
VA
70
70-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
1173
Bellevue, Emeritus at
Brookdale Bellevue
15241 Ne 20th St
Bellevue
WA
114
88-unit assisted living care, 26-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
2095
Eagle Meadows
Brookdale College Place
550 E Whitman
College Place
WA
82
82-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
1386
Marietta, Emeritus at
Brookdale Marietta
150 Browns Road
Marietta
OH
89
73-unit assisted living care, 16-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
0217
Cy-Fair, Emeritus at
Brookdale Cy-Fair
11500 Fallbrook Drive
Houston
TX
112
12-unit independent living care, 70-unit assisted living care, 30-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
0734
Hillsborough, Emeritus at
Brookdale Hillsborough
600 Auten Road
Hillsborough
NJ
77
66-unit assisted living care, 11-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
0730
Litchfield Hills, Emeritus at
Brookdale Litchfield Hills
376 Goshen Road
Torrington
CT
68
59-unit assisted living care, 9-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
0861
Wekiwa Springs, Emeritus at
Brookdale Wekiwa Springs
203 South Wekiwa Springs Road
Apopka
FL
77
10-unit independent living care, 54-unit assisted living care, 13-unit
Alzheimer's care, and such other uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
2132
Cordova, Emeritus at
Brookdale Cordova
1535 Appling Care Ln
Cordova
TN
76
56-unit assisted living care, 20-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
2150
Roswell, Emeritus at
Brookdale Country Club - IL
2801 North Kentucky Ave
Roswell
NM
131
99-unit independent living care, 32-unit assisted living care, and such other
uses necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2114
Englewood Heights
Brookdale Englewood Heights
3710 Kern Rd
Yakima
WA
93
73-unit assisted living care, 20-unit Alzheimer's care, and such other uses
necessary or incidental to such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
2170
Legacy Gardens, Emeritus at
Brookdale Madison N
1601 Wheeler Rd
Madison
WI
62
62-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
6 Years
$[***]
2097
South Hill, Emeritus at
Brookdale S Hill
3708 East 57th Ave
Spokane
WA
79
79-unit assisted living care, and such other uses necessary or incidental to
such use
Exp. Aug 31, 2030
10 Years
8 Years and 11 Months
$[***]
 
Total Lease Pool 3 (28 Properties)
 
 
 
 
2,428
 
 
 
 
$[***]
                       
Note: The initial and renewal terms set forth in the exhibits for any facility
shall in no event exceed 80% of the estimated useful life of such facility (as
determined as of the date of the lease)
 
       

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT A-3.1
Initial Allocated Minimum Rent - Pool 3
             
Initial
2016 Allocated
Subsequent
   
Allocated
Special
Special
HCP #
Facility Name
Minimum Rent
Rent Credit
Rent Credit
1165
Brookdale Northridge
$[***]
$[***]
$[***]
1158
Brookdale Plymouth Beach
[***]
[***]
[***]
2083
Brookdale Statesman Club
[***]
[***]
[***]
2084
Brookdale Roseburg
[***]
[***]
[***]
2050
Brookdale Redmond
[***]
[***]
[***]
2089
Brookdale Newberg
[***]
[***]
[***]
2133
Brookdale Oswego Springs
[***]
[***]
[***]
2162
Brookdale Northshore
[***]
[***]
[***]
0225
Brookdale Lake Ridge
[***]
[***]
[***]
2052
Brookdale Chesterley AL
[***]
[***]
[***]
2078
Brookdale Chesterley MC
[***]
[***]
[***]
2160
Brookdale Kenmore
[***]
[***]
[***]
2062
Brookdale Stonebridge
[***]
[***]
[***]
2116
Brookdale Willows Sherman
[***]
[***]
[***]
2107
Brookdale Medi Park W
[***]
[***]
[***]
2077
Brookdale Sterling
[***]
[***]
[***]
1173
Brookdale Bellevue
[***]
[***]
[***]
2095
Brookdale College Place
[***]
[***]
[***]
1386
Brookdale Marietta
[***]
[***]
[***]
0217
Brookdale Cy-Fair
[***]
[***]
[***]
0734
Brookdale Hillsborough
[***]
[***]
[***]
0730
Brookdale Litchfield Hills
[***]
[***]
[***]
0861
Brookdale Wekiwa Springs
[***]
[***]
[***]
2132
Brookdale Cordova
[***]
[***]
[***]
2150
Brookdale Country Club - IL
[***]
[***]
[***]
2114
Brookdale Englewood Heights
[***]
[***]
[***]
2170
Brookdale Madison N
[***]
[***]
[***]
2097
Brookdale S Hill
[***]
[***]
[***]
 
Total Lease Pool 3 (28 Properties)
$[***]
$[***]
$[***]



Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

